                        1

                        2

                        3

                        4

                        5

                        6

                        7

                        8                                   UNITED STATES DISTRICT COURT
                        9                                  EASTERN DISTRICT OF CALIFORNIA

                      10
                                  ONLINE GURU INC.,                           Case No. 2:17-cv-01121-TLN-KJN
                      11
                                              Plaintiff,                      ORDER ON ONLINE GURU, INC.’S EX
                      12
                                                                              PARTE APPLICATION TO MODIFY
                                       v.                                     SCHEDULING ORDER TO EXTEND
                      13
                                                                              DISPOSITIVE MOTION HEARING
                      14          CARTAGZ, INC. aka CARTAGZ.COM; and          DEADLINE AND PRE-TRIAL
                                  DOES 1-10, inclusive,                       CONFERENCE AND TRIAL DATES
                      15
                                              Defendants.
                      16

                      17                                                      Location: Courtroom 2, 15th Floor
                                                                              Hon. Troy L. Nunley
                      18

                      19

                      20
                      21

                      22

                      23

                      24

                      25

                      26
                      27

                      28
 W A L TE RS L AW G ROU P
1901 FIRST AVENUE, SECOND FLOOR
                                     ORDER -- ONLINE GURU, INC.’S EX PARTE APPLICATION TO MODIFY SCHEDULING ORDER TO
     SAN DIEGO, CA 92101
                                                                      EXTEND DEADLINES
                        1                  The Court has reviewed Plaintiff/Counter-Defendant Online Guru, Inc.’s (“OG”) ex parte

                        2         application to modify the Court’s June 11, 2018 scheduling order (ECF No. 32) to extend the

                        3         dispositive motion hearing, pre-trial conference, and trial deadlines by sixty (60) days. (ECF No.

                        4         52.) The Court has also reviewed Defendant Cartagz’s Opposition thereto. (ECF No. 53.)

                        5         Scheduling orders may be modified under Federal Rule of Civil Procedure 16(b) upon a showing

                        6         of good cause, which showing primarily focuses on the diligence of the requesting party. See

                        7         Johnson v. Mammoth Recreations, 975 F.2d 604, 608-09 (9th Cir. 1992).

                        8                  The Court finds that OG has shown good cause to modify the scheduling order to extend

                        9         the dispositive motion and pre-trial and trial deadlines. The new information received January

                      10          11, 2019 justifies OG’s albeit late request to extend the dispositive motion deadline and, as a

                      11          result, the trial-related dates and deadlines as well. The Court acknowledges Cartagz’s argument

                      12          that OG could have been more diligent in seeking the requested extension. Still, under the

                      13          circumstances, the Court finds OG’s delay of a few weeks from January 11, 2019, when it

                      14          received the subject letter, to February 8, 2019, when it reached out to Cartagz counsel, does not

                      15          constitute a significant delay and does not reflect a lack of diligence on the part of OG’s counsel.

                      16                   The following deadlines set forth in the Court’s June 11, 2018 Scheduling Order will be

                      17          continued as follows. All other dates remain unchanged.

                      18          ///

                      19          ///

                      20          ///
                      21          ///

                      22          ///

                      23          ///

                      24          ///

                      25          ///

                      26          ///
                      27          ///

                      28          ///
 W A L TE RS L AW G ROU P
1901 FIRST AVENUE, SECOND FLOOR                                                   -1-
     SAN DIEGO, CA 92101
                                        ORDER -- ONLINE GURU, INC.’S EX PARTE APPLICATION TO MODIFY SCHEDULING ORDER TO
                                                                         EXTEND DEADLINES
                        1             Deadline                                 Current Deadline     New Deadline
                        2
                                      Last day to hear dispositive             February 21, 2019    May 2, 2019
                        3
                                      motions
                        4

                        5             Joint Final Pretrial Conference          June 6, 2019         August 15, 2019
                        6             Statement
                        7
                                      Final Pretrial Conference                June 13, 2019,       August 22, 2019
                        8

                        9                                                      2:00 p.m.

                      10
                                      Trial                                    August 26, 2019,     October 28, 2019,
                      11

                      12                                                        9:00 a.m.           9:00 a.m.

                      13

                      14

                      15                 IT IS SO ORDERED.
                      16
                                  Dated: February 28, 2019
                      17

                      18

                      19
                                                                     Troy L. Nunley
                      20                                             United States District Judge
                      21

                      22

                      23

                      24

                      25

                      26
                      27

                      28
 W A L TE RS L AW G ROU P
1901 FIRST AVENUE, SECOND FLOOR                                                   -2-
     SAN DIEGO, CA 92101
                                    ORDER -- ONLINE GURU, INC.’S EX PARTE APPLICATION TO MODIFY SCHEDULING ORDER TO
                                                                     EXTEND DEADLINES
